UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MARIO BYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:02-cr-00077-RBS-1)


Submitted:   November 19, 2013              Decided: November 22, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Mario Byers,     Appellant Pro Se.       Joseph Evan DePadilla,
Assistant  United     States   Attorney,    Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric Mario Byers appeals the district court’s order

denying his motion for transcripts at Government expense.                                We

have     reviewed     the     record        and     find    no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       United States v. Byers, No. 2:02-cr-00077-RBS-1 (E.D.

Va. Aug. 9, 2013).

             Byers also petitions for a writ of mandamus seeking an

order directing the district court to respond to his pretrial

motions filed back in 2003.                   We conclude that Byers is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.              Kerr    v.    United   States

Dist.    Court,      426    U.S.     394,     402    (1976);       United    States      v.

Moussaoui,     333    F.3d    509,     516-17       (4th    Cir.    2003).      Further,

mandamus     relief    is    available       only    when    the    petitioner     has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          Because this issue

was addressed on direct appeal, see United States v. Byers, No.

03-4426, 2004 WL 1209015 (4th Cir. June 3, 2004) (unpublished),

Byers does not have a clear right to the relief sought.

             Accordingly,      we     affirm      the      district      court’s   order,

deny Byers’ petition for a writ of mandamus and deny his motion

for transcripts at Government expense.                       We dispense with oral

                                             2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  3